747 N.W.2d 874 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Allen MILLER, Defendant-Appellee.
Docket No. 135989. COA No. 273488.
Supreme Court of Michigan.
May 9, 2008.
On order of the Court, the application for leave to appeal the January 17, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the Court of Appeals erred in reversing the defendant's conviction and remanding this case to the circuit court for a new trial pursuant to People v. DeHaven, 321 Mich. 327, 32 N.W.2d 468 (1948); (2) whether DeHaven was wrongly decided or has been superseded by MCL 600.1354(1); (3) whether a criminal defendant must establish actual prejudice pursuant to MCL 600.1354(1) where the challenged juror was excusable for cause; (4) how the "actual prejudice" standard for purposes of MCL 600.1354(1) *875 should be defined; and (5) whether the juror's failure to disclose his status as a felon, which disqualified him from serving on the jury, constituted structural error pursuant to Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999).
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.